DETAILED ACTION
This is a first Office action on the merits to the application filed 04/09/2021. Claims 1-15 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-4, 9-13 are rejected under 35 U.S.C 103 as being unpatentable over “5G; NR; Physical Layer Procedures for Data”, 3GPP TS 38.214 v15.2, Release 15 (2018-07), hereinafter “3GPP”, in view of Huang et al. (WO2021/146990 A1, also referred to as PCT/CN2020/073746, filed 01/22/2020), hereinafter “Huang”.

Regarding claim 1, 9 and 10, 3GPP teaches:

A method of a user equipment (UE) in a wireless communication system, the method comprising: 
receiving, from a base station (5.1.3, Step 1: UE shall first read, implies ‘receives from a base station’), physical downlink shared channel (PDSCH) configuration information (5.1.3 line 3: Reads the 5-bit modulation and coding scheme field I.sub.MCS, in the (received) DCI, to determine the modulation order and target code rate, per indexed entry in MCS table) including a higher layer parameter (5.1.3.1, line 3: higher layer parameter mcs-Table given by PDSCH-config is set to qam25, provided in DCI) for a modulation and coding scheme (MCS) table;
identifying the MCS table for a PDSCH based on the higher layer parameter for the MCS table (5.1.3 line 3: UE reads the I.sub.MCS to identify entry in MCS table, for PDSCH decoding); 
receiving, from the base station, the PDSCH (5.1.3.1 UE receives scheduled PDSCH); and 
decoding, based on the identified MCS table, the PDSCH (5.1.3.1, line 5: the UE shall use the I.sub.MCS index and the identified table (e.g. Table 5.1.2.1-2, see page 17) to determine the modulation order and target code rate used in (to decode) the PDSCH),
wherein, in case that the higher layer parameter for the MCS table indicates a 
wherein the MCS table with the maximum modulation order  see Table 5.1.3.1-2 MCS index table 2 for PDSCH, page 18. MCS table index maximum of 8 (2^8 or 256 QAM modulation) with target code rate, varies be I.sub.MCS index value)

3GPP teaches the MCS table is identified as an MCS table with maximum modulation order of 8, with target code rate and spectral efficiency, (see Table 5.1.3.1-2 MCS index table 2 for PDSCH, page 18), does not teach:
the MCS table indicates a 1024- quadrature amplitude modulation (QAM), … with a maximum modulation order of 10, and 
…includes a first set of combinations comprising a modulation order and a target code rate, the first set of combinations including: (10, 805.5/1024), (10, 853/1024), (10, 900.5/1024), and (10, 948/1024).
However, Huang, in a similar endeavor, in a method to use MCS tables with I.sub.MCS indexed entries of various spectrum efficiencies, to transmit/receive/decode phase tracking reference signal (PTRS), teaches:
the MCS table indicates a 1024- quadrature amplitude modulation (QAM), … with a maximum modulation order of 10, and 
…includes a first set of combinations comprising a modulation order and a target code rate, the first set of combinations including: (10, 805.5/1024), (10, 853/1024), (10, 900.5/1024), and (10, 948/1024). (Table 2, page 12-14: MCS index table with multiple groups of indexed modulation and coding rate entries, ranging from QPSK (mod order 2) to 16QAM (Mod 4), 64QAM (Mod 6), 256QAM (Mod 8) and 1024QAM (Mod10) providing various spectrum efficiencies corresponding to different MCS indexes within a set of MCS index intervals. Huang teaches 5 each 1024QAM indexed mod and coding entries ((10, 785/1024), (10, 821/1024), (10, 866/1024), (10,911/1024), (10,948/1024)), each calculated for efficiencies that are increasing (up to 948 code rate, 9.2578 efficiency), spaced apart from one another, available to decode the PTRS signal from the transmitter (BS or UE). Using BRI, these indexed combinations are sufficiently similar to the claimed combinations in the claim, to provide different, unique, increasing spectrum efficiencies for 1024QAM, and can be expected to be included a set of 1024QAM entries in the MCS table, to provide similar function and results when used to decode the received transmission from the bs (PTRS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Huang into the method of 3GPP in order to include into an updated MCS table for 1024QAM network environment, with additional entries that are calculated, spaced apart from one another (giving sufficient difference in efficiencies from one another) and providing similar function and results as in the claimed invention. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability. 

Particularly for Claim 9, Huang teaches:
A user equipment (UE) in a wireless communication system, the UE comprising: 
a transceiver (710 Fig. 7, 810 Fig. 8); and 
at least one processor operably connected to the transceiver (720 Fig 7, 820 Fig. 8, connected by bus to 710 and 810, respectively),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Huang into the method of 3GPP in order to bring hardware to implement the functions and features of the method presented by 3GPP.
 

Regarding claim 2 and 11, 3GPP teaches:
the MCS table (see Table 5.1.3.1-2 MCS index table 2 for PDSCH: MCS table in Release 15 indicates 27 combinations, up to 256QAM coding rate entries. With 4 reserve fields. This MCS table is set/subset of the set for maximum order of 8, depicted by Table5.1.3.1-2)
3GPP does not teach:
the MCS table with the 
However, Huang, in a similar field of endeavor, teaches updating the MCS table to include 1024QAM entries, teaches:
the MCS table with the maximum modulation order of 10…(see Table 2, page 12-14, this updated table includes 39 combinations (I.sub.MCS 0-38) exclusive of the maximum mod 10 entries (39-43) used for decoding PTRS transmission.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the mod 10 combinations of Huang into the existing MCS tables of 3GPP in order to update MCS tables to interface with higher throughput (higher QAM) devices entering the network, to improve network adaptability to higher performance devices.

Regarding claim 3 and 12, 3GPP does not teach:
the MCS table with the maximum modulation order of 10 further includes a reserved field corresponding to a modulation order 10
However, Huang, in a similar endeavor with 1024QAM rate coding combinations in MCS tables, teaches:
the MCS table with the maximum modulation order of 10 further includes a reserved field corresponding to a modulation order 10 (see Table 2, page 12-14, this updated table includes 5 reserved indexed entries (59-63) that are reserved for of the 5 modulations (QPSK, 16QAM, 65QAM, 256QAM and 1024QAM)) for implicit MCS indication.) 

Regarding claim 4 and 13, 3GPP teaches:
the MCS table with the maximum modulation order 8 includes a third set of combinations comprising a modulation order and a code rate, the third set of combinations including: (2, 120/1024), (2, 193/1024), (2, 308/1024), (2, 449/1024), (2, 602/1024), (4, 378/1024), (4, 434/1024), (4, 490/1024), (4, 553/1024), (4, 616/1024), (4, 658/1024), (6, 466/1024), (6, 517/1024), (6, 567/1024), (6, 616/1024), (6, 666/1024), (6, 719/1024), (6, 772/1024), (6, 822/1024), (6, 873/1024), (8, 682.5/1024), (8, 711/1024), (8, 754/1024), (8, 797/1024), (8, 841/1024), (8, 885/1024), (8, 916.5/1024), and (8, 948/1024). (see Table 5.1.3.1-2)

Claims 5, 6, 7, 8, 14, 15 are rejected under 35 U.S.C 103 as being unpatentable over 3GPP, in view of Huang and in further view of Davydov (EP 3462654 A1), hereinafter “Davydov”.

Regarding claim 5 and 14, 3GPP does not teach:
identifying, based on the identified MCS table, a transport block size (TBS) for the PDSCH; and
decoding, based on the TBS, the PDSCH for obtaining data.
However, Davydov, in a similar endeavor, using CQI tables for 1024QAM NR PDSCH, teaches:
identifying, based on the identified MCS table, a transport block size (TBS) for the PDSCH; and
decoding, based on the TBS, the PDSCH for obtaining data. (see Table 5 [0063—0064], MCS table showing replaced entries with MCS entries for 1024QAM. Given MCS index value 0-31, TBS index can be determined, transport block size (TBS) for the PDSCH. And therefore decoding the PDSCH based on the block size value) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of 3GPP in view of Huang in order to bring in block size information with code rate from the MCS table, to properly decode the PDSCH transmission from the base station. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 6, 3GPP nor Huang teach:
identifying the TBS comprises identifying the TBS, among predetermined values, based on the identified MCS table, an MCS index, and at least one of a number of resource blocks, a number of orthogonal frequency-division multiplexing (OFDM) symbols, or a rank value
However, Davydov teaches the MCS table with index corresponding to the TBS table:
identifying the TBS comprises identifying the TBS, among predetermined values, based on the identified MCS table, an MCS index, and at least one of a number of resource blocks, ( Table 5, page 12, [0062-0065]: Table with MCS indexed entries show combination of modulation order and TBS index (corresponding to block size) corresponding to the MCS index value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to adapt the teachings of Davydov into the method of 3GPP in view of Huang in order to  equate the transport block size with the higher 1024QAM combination for higher throughput performance.
(Examiner’s note: the above crossed out limitations are optional and are not selected in this office action. The non-selected limitations in the corresponding dependent claims will be moot.)

Regarding claim 7, 3GPP teaches:
the number of OFDM symbols includes a number of effective OFDM symbols that is a positive rational number identified based on an overhead in the OFDM symbols. (3GPP, see comment on claim 6; the recited limitation “orthogonal frequency-division multiplexing (OFDM) symbol” is not selected in claim 6 and therefore is moot.)

Regarding claim 8 and 15, 3GPP teaches
receiving, from the base station, channel state information (CQI) report configuration information including a higher layer parameter for a CQI table; and 
identifying, based on the higher layer parameter, the CQI table (5.2.2.1 Channel Quality Indicator (CQI) Table 5.2.2.1-3 (page 41). UE shall derive the highest CQI index, receiving from the base station, single PDSCH block with combination of modulation scheme, target code rate and transport block size corresponding to CQI index (lines 7-9). If UE is configured with a higher layer parameter, then derive the measurements for computing CSI value, and transmission per CQI indexed parameters.) 

3GPP and Huang do not teach the 1024QAM combinations for the CQI table.
However, Davydov, in a similar field of endeavor using CQI tables with 1024QAM combinations for transmission, teaches:
wherein, in case that the higher layer parameter for the CQI table indicates a CQI table for a 1024-QAM, the identified CQI table includes a set of combinations comprising of a modulation scheme and a code rate, the set of combinations including: (QPSK, 78/1024), (QPSK, 193/1024), (QPSK, 449/1024), (16QAM, 378/1024), (16QAM, 616/1024), (64QAM, 567/1024), (64QAM, 666/1024), (64QAM, 772/1024), (64QAM, 873/1024), (256QAM, 711/1024), (256QAM, 797/1024), (256QAM, 885/1024), (256QAM, 948/1024), (1024QAM, 853/1024), (1024QAM, 948/1024). (see Table 2, 3, [0058-0061]: Davydov teaches 1024QAM entries in CQI tables for supporting higher throughput transmission. Table 3 shows example of CQI table supporting up to 1024QAM, with Table 3 1024QAM entries (13, 14, 15) including CQI index, modulation order, code rate (x1024) and efficiency parameters. Table 2 (used to derive and create Table 3) includes additional (256QAM, 948/1024) entry that has the same efficiency as (1024QAM, 758/1024), as equivalent.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of 3GPP in view of Huang in order to bring 1024QAM combinations to the network for higher throughput performance for reporting CSI to the base station. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Implementation of MCS Incorporating 1024-QAM and Beam-Based Transmission in 3D-BF”, Omura, Yuji; Kemmochi, Fumiya; Fujisawa, Kento; Otsuka, Hiroyuki. 2020 IEEE 91st Vehicular Technology Conference (VTC2020-Spring), 25-28 May2020. Discloses using MCS tables with 1024QAM entries for improved BF and throughput.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461